Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $3,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party, on the ground that the verdict of the jury is excessive. All concur. (Appeal from a judgment for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — Vaughan, Kimball, Piper and Wheeler, JJ.